
	
		II
		Calendar No. 353
		112th CONGRESS
		2d Session
		H. R. 5
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2012
			Received and read the first time
		
		
			March 26, 2012
			Read the second time and placed on the
			 calendar
		
		
			March 27, 2012
			Ordered returned to the House
		
		
			March 29, 2012
			Received and read the first time
		
		
			April 16, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To improve patient access to health care
		  services and provide improved medical care by reducing the excessive burden the
		  liability system places on the health care delivery system. 
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Access to Healthcare
			 Act.
		IHEALTH
			 Act
			101.Short
			 titleThis title may be cited
			 as the Help Efficient, Accessible,
			 Low-cost, Timely Healthcare (HEALTH) Act of 2012.
			102.PurposeIt is the purpose of this title to implement
			 reasonable, comprehensive, and effective health care liability reforms designed
			 to—
				(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
				(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
				(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
				(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
				(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
				103.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.104.Compensating
			 patient injury
				(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
				(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
				(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				105.Maximizing
			 patient recovery
				(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
					(1)Forty percent of
			 the first $50,000 recovered by the claimant(s).
					(2)Thirty-three and
			 one-third percent of the next $50,000 recovered by the claimant(s).
					(3)Twenty-five
			 percent of the next $500,000 recovered by the claimant(s).
					(4)Fifteen percent of
			 any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
				106.Punitive
			 damages
				(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
						(A)the severity of
			 the harm caused by the conduct of such party;
						(B)the duration of
			 the conduct or any concealment of it by such party;
						(C)the profitability
			 of the conduct to such party;
						(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
						(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
						(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
					(c)No Punitive
			 Damages for Products That Comply With FDA Standards
					(1)In
			 general
						(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
						(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered;
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product; or
						(C)the defendant
			 caused the medical product which caused the claimant’s harm to be misbranded or
			 adulterated (as such terms are used in chapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.)).
						107.Authorization
			 of payment of future damages to claimants in health care lawsuits
				(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments, in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this title.
				108.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(3)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(4)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(5)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(6)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(7)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(8)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
				(9)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(10)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(11)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(12)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(13)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and
			 section 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
				(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				109.Effect on other
			 laws
				(a)Vaccine
			 Injury
					(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
						(A)this title does
			 not affect the application of the rule of law to such an action; and
						(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.
					(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				110.State
			 flexibility and protection of States’ rights
				(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede
			 chapter 171 of title 28,
			 United States Code, to the extent that such chapter—
					(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or
					(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
					(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
					(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
					(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this
			 title) that specifies a particular monetary amount of compensatory or punitive
			 damages (or the total amount of damages) that may be awarded in a health care
			 lawsuit, regardless of whether such monetary amount is greater or lesser than
			 is provided for under this title, notwithstanding
			 section 4(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					111.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this title, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this title shall be governed by the applicable statute of limitations
			 provisions in effect at the time the injury occurred.
			IIRepeal of
			 Independent Payment Advisory Board
			201.Short
			 titleThis title may be cited
			 as the Medicare Decisions
			 Accountability Act of 2012.
			202.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403
			 and 10320 of such Act (including the amendments made by such sections, but
			 excluding subsection (d) of section 1899A of the Social Security Act, as added
			 and amended by such sections) are repealed, and any provision of law amended by
			 such sections is hereby restored as if such sections had not been enacted into
			 law.
			IIIHealth Care
			 Safety Net Enhancement
			301.Short
			 titleThis title may be cited
			 as the Health Care Safety Net
			 Enhancement Act of 2012.
			302.Protection for
			 emergency and related services furnished pursuant to EMTALASection 224(g) of the Public Health Service
			 Act (42 U.S.C. 233(g)) is amended—
				(1)in paragraph (4),
			 by striking An entity and inserting Subject to paragraph
			 (6), an entity; and
				(2)by adding at the
			 end the following:
					
						(6)(A)For purposes of this
				section—
								(i)an entity described in subparagraph
				(B) shall be considered to be an entity described in paragraph (4); and
								(ii)the provisions of this section
				shall apply to an entity described in subparagraph (B) in the same manner as
				such provisions apply to an entity described in paragraph (4), except
				that—
									(I)notwithstanding paragraph (1)(B), the
				deeming of any entity described in subparagraph (B), or of an officer,
				governing board member, employee, contractor, or on-call provider of such an
				entity, to be an employee of the Public Health Service for purposes of this
				section shall apply only with respect to items and services that are furnished
				to an individual pursuant to section 1867 of the Social Security Act and to
				post stabilization services (as defined in subparagraph (D)) furnished to such
				an individual;
									(II)nothing in paragraph (1)(D) shall be
				construed as preventing a physician or physician group described in
				subparagraph (B)(ii) from making the application referred to in such paragraph
				or as conditioning the deeming of a physician or physician group that makes
				such an application upon receipt by the Secretary of an application from the
				hospital or emergency department that employs or contracts with the physician
				or group, or enlists the physician or physician group as an on-call
				provider;
									(III)notwithstanding paragraph (3), this
				paragraph shall apply only with respect to causes of action arising from acts
				or omissions that occur on or after January 1, 2012;
									(IV)paragraph (5) shall not apply to a
				physician or physician group described in subparagraph (B)(ii);
									(V)the Attorney General, in consultation
				with the Secretary, shall make separate estimates under subsection (k)(1) with
				respect to entities described in subparagraph (B) and entities described in
				paragraph (4) (other than those described in subparagraph (B)), and the
				Secretary shall establish separate funds under subsection (k)(2) with respect
				to such groups of entities, and any appropriations under this subsection for
				entities described in subparagraph (B) shall be separate from the amounts
				authorized by subsection (k)(2);
									(VI)notwithstanding subsection (k)(2), the
				amount of the fund established by the Secretary under such subsection with
				respect to entities described in subparagraph (B) may exceed a total of
				$10,000,000 for a fiscal year; and
									(VII)subsection (m) shall not apply to
				entities described in subparagraph (B).
									(B)An entity described in this
				subparagraph is—
								(i)a hospital or an emergency
				department to which section 1867 of the Social Security Act applies; and
								(ii)a physician or physician group
				that is employed by, is under contract with, or is an on-call provider of such
				hospital or emergency department, to furnish items and services to individuals
				under such section.
								(C)For purposes of this paragraph, the
				term on-call provider means a physician or physician group
				that—
								(i)has full, temporary, or locum
				tenens staff privileges at a hospital or emergency department to which section
				1867 of the Social Security Act applies; and
								(ii)is not employed by or under
				contract with such hospital or emergency department, but agrees to be ready and
				available to provide services pursuant to section 1867 of the Social Security
				Act or post-stabilization services to individuals being treated in the hospital
				or emergency department with or without compensation from the hospital or
				emergency department.
								(D)For purposes of this paragraph, the
				term post stabilization services means, with respect to an
				individual who has been treated by an entity described in subparagraph (B) for
				purposes of complying with section 1867 of the Social Security Act, services
				that are—
								(i)related to the condition that was
				so treated; and
								(ii)provided after the individual is
				stabilized in order to maintain the stabilized condition or to improve or
				resolve the condition of the individual.
								(E)(i)Nothing in this
				paragraph (or in any other provision of this section as such provision applies
				to entities described in subparagraph (B) by operation of subparagraph (A))
				shall be construed as authorizing or requiring the Secretary to make payments
				to such entities, the budget authority for which is not provided in advance by
				appropriation Acts.
								(ii)The Secretary shall limit the total
				amount of payments under this paragraph for a fiscal year to the total amount
				appropriated in advance by appropriation Acts for such purpose for such fiscal
				year. If the total amount of payments that would otherwise be made under this
				paragraph for a fiscal year exceeds such total amount appropriated, the
				Secretary shall take such steps as may be necessary to ensure that the total
				amount of payments under this paragraph for such fiscal year does not exceed
				such total amount
				appropriated.
								.
				303.Constitutional
			 authorityThe constitutional
			 authority upon which this title rests is the power of the Congress to provide
			 for the general welfare, to regulate commerce, and to make all laws which shall
			 be necessary and proper for carrying into execution Federal powers, as
			 enumerated in section 8 of article I of the Constitution of the United
			 States.
			IVRestoring the
			 application of antitrust laws to health sector insurers
			401.Short
			 titleThis title may be cited
			 as the Health Insurance Industry Fair
			 Competition Act of 2012.
			402.Application of
			 the antitrust laws to the business of health insurance
				(a)Amendment to
			 McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15
			 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding
			 at the end the following:
					
						(c)Nothing contained in this Act shall modify,
				impair, or supersede the operation of any of the antitrust laws with respect to
				the business of health insurance. For purposes of the preceding sentence, the
				term antitrust laws has the meaning given it in subsection (a)
				of the first section of the Clayton Act, except that such term includes section
				5 of the Federal Trade Commission Act to the extent that such section 5 applies
				to unfair methods of competition. For the purposes of this subsection, the term
				‘business of health insurance’ shall—
							(1)mean health
				insurance coverage offered by a health insurance issuer
				as those terms are defined in section 9001 of the Patient Protection and
				Affordable Care Act, which incorporates by reference and utilizes the
				definitions included in section 9832 of the Internal Revenue Code (26 U.S.C.
				9832); and
							(2)not
				include—
								(A)life insurance and
				annuities;
								(B)property or
				casualty insurance, including but not limited to, automobile, medical
				malpractice or workers’ compensation insurance; or
								(C)any insurance or
				benefits defined as excepted benefits under section 9832(c) of
				the Internal Revenue Code (26 U.S.C. 9832(c)), whether offered
				separately or in combination with products described in subparagraph
				(A).
								.
				(b)Related
			 ProvisionFor purposes of section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such section applies to unfair
			 methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply
			 with respect to the business of health insurance without regard to whether such
			 business is carried on for profit, notwithstanding the definition of
			 Corporation contained in section 4 of the Federal Trade
			 Commission Act.
				(c)Limitation on
			 class actions
					(1)LimitationNo
			 class action may be heard in a Federal or State court on a claim against a
			 person engaged in the business of health insurance for a violation of any of
			 the antitrust laws (as defined in section 3(c) of the Act of March 9, 1945 (15
			 U.S.C. 1013), commonly known as the McCarran-Ferguson Act).
					(2)ExemptionParagraph (1) shall not apply with respect
			 to any action commenced—
						(A)by the United
			 States or any State; or
						(B)by a named
			 claimant for an injury only to itself.
						VProtections for
			 Good Samaritan Health Professionals
			501.Short
			 titleThis title may be cited
			 as the Good Samaritan Health
			 Professionals Act of 2012.
			502.Limitation on
			 liability for volunteer health care professionals
				(a)In
			 generalTitle II of the
			 Public Health Service Act (42 U.S.C. 202 et seq.) is amended by
			 inserting after section 224 the following:
					
						224A.Limitation on
				liability for volunteer health care professionals
							(a)Limitation on
				liabilityExcept as provided
				in subsection (b), a health care professional shall not be liable under Federal
				or State law for any harm caused by an act or omission of the professional
				if—
								(1)the professional
				is serving as a volunteer for purposes of responding to a disaster; and
								(2)the act or
				omission occurs—
									(A)during the period
				of the disaster, as determined under the laws listed in subsection
				(e)(1);
									(B)in the health care
				professional’s capacity as such a volunteer; and
									(C)in a good faith belief that the individual
				being treated is in need of health care services.
									(b)ExceptionsSubsection
				(a) does not apply if—
								(1)the harm was
				caused by an act or omission constituting willful or criminal misconduct, gross
				negligence, reckless misconduct, or a conscious flagrant indifference to the
				rights or safety of the individual harmed by the health care professional;
				or
								(2)the health care
				professional rendered the health care services under the influence (as
				determined pursuant to applicable State law) of intoxicating alcohol or an
				intoxicating drug.
								(c)Standard of
				proofIn any civil action or proceeding against a health care
				professional claiming that the limitation in subsection (a) applies, the
				plaintiff shall have the burden of proving by clear and convincing evidence the
				extent to which limitation does not apply.
							(d)Preemption
								(1)In
				generalThis section preempts
				the laws of a State or any political subdivision of a State to the extent that
				such laws are inconsistent with this section, unless such laws provide greater
				protection from liability.
								(2)Volunteer
				Protection ActProtections afforded by this section are in
				addition to those provided by the Volunteer Protection Act of 1997.
								(e)DefinitionsIn
				this section:
								(1)The term
				disaster means—
									(A)a national
				emergency declared by the President under the National Emergencies Act;
									(B)an emergency or
				major disaster declared by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act; or
									(C)a public health
				emergency determined by the Secretary under section 319 of this Act.
									(2)The term
				harm includes physical, nonphysical, economic, and noneconomic
				losses.
								(3)The term
				health care professional means an individual who is licensed,
				certified, or authorized in one or more States to practice a health care
				profession.
								(4)The term
				State includes each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, the Northern Mariana Islands, and any other territory or possession of
				the United States.
								(5)(A)The term
				volunteer means a health care professional who, with respect to
				the health care services rendered, does not receive—
										(i)compensation; or
										(ii)any other thing of value in lieu of
				compensation, in excess of $500 per year.
										(B)For purposes of subparagraph (A), the
				term compensation—
										(i)includes payment under any insurance policy
				or health plan, or under any Federal or State health benefits program;
				and
										(ii)excludes—
											(I)reasonable reimbursement or allowance for
				expenses actually incurred;
											(II)receipt of paid leave; and
											(III)receipt of items to be used exclusively
				for rendering the health services in the health care professional’s capacity as
				a volunteer described in subsection
				(a)(1).
											.
				(b)Effective
			 date
					(1)In
			 generalThis title and the amendment made by subsection (a) shall
			 take effect 90 days after the date of the enactment of this title.
					(2)ApplicationThis
			 title applies to any claim for harm caused by an act or omission of a health
			 care professional where the claim is filed on or after the effective date of
			 this title, but only if the harm that is the subject of the claim or the
			 conduct that caused such harm occurred on or after such effective date.
					
	
		
			Passed the House of
			 Representatives March 22, 2012.
			Karen L. Haas,
			Clerk.
		
	
	
		April 16, 2012
		Read the second time and placed on the
		  calendar
	
